           Case 4:21-cr-00192-JM Document 24 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                                Case No. 4:21-cr-00192-1-JM

CHRISTEON JHARMAE PEER

                                             ORDER

       Defendant is currently in state custody, but should he be released, Defendant should be

remanded to the custody of the United States Marshal. Defendant appeared with counsel on this

date for a hearing pursuant to the Bail Reform Act. I find by clear and convincing evidence that

Defendant is a danger to the community, and by a preponderance of the evidence that he is a risk

of flight, and no condition or combination of conditions will reasonably assure the safety of the

community or Defendant’s appearance. In coming to this conclusion, I have considered, inter

alia, the Defendant’s history of fleeing, the dangerous circumstances Defendant creates for officers

and civilians while fleeing, and his specific comments made to officers about fleeing.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel.1 Further, on order of the United States Court or on request of an

attorney for the Government, the person in charge of the corrections facility must deliver the

Defendant to the United States Marshal for a court appearance.

       IT IS SO ORDERED this 13th day of September 2021.


                                                     __________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE


1
  The intent of this provision is to ensure defense counsel experiences no unnecessary obstruction
communicating with the Defendant in person, by telephone, or (if possible) by video-
teleconference.
